NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ARTEZ HOOKER,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-3884
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesaeda, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., Saint Petersburg, for Appellant.



PER CURIAM.


             Affirmed.




NORTHCUTT, LaROSE, and SALARIO, JJ., Concur.